Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144322(50)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                    SC: 144322                             Brian K. Zahra,
  In re R. L. KIVEL, Minor.                                         COA: 304194                                       Justices
                                                                    Huron CC Family Division:
                                                                    10-004133-NA
  ___________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 27,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2012                       _________________________________________
         d0306                                                                 Clerk